COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


JUDI MALEC-DIGIOIA
                                                                MEMORANDUM OPINION *
v.     Record No. 1140-10-4                                          PER CURIAM
                                                                   OCTOBER 12, 2010
BATTELLE MEMORIAL INSTITUTE AND
 FEDERAL INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Judi Malec-DiGioia, pro se, on brief).

                 No brief for appellees.


       Judi Malec-DiGioia appeals a decision of the Workers’ Compensation Commission

finding she failed to prove she injured both of her hips, her left shoulder, and her left elbow in a

compensable work accident. She contends the commission erred in (1) relying on a physician’s

treatment notes because the notes failed to accurately describe the extent of her injuries or

reasons for her visits; (2) denying her request to add treatment notes from her physical therapist

to the record after the conclusion of the hearing before the commission; and (3) denying claimant

long-term coverage for work-related injuries when the carrier previously approved treatment for

those same injuries. We have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Malec-DiGioia v. Battelle Memorial Inst., VWC File No. 236-88-24

(Apr. 28, 2010). We dispense with oral argument and summarily affirm because the facts and




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27. 1

                                                                                        Affirmed.




       1
          We also deny the motion to dismiss and motion for an extension of time to file a brief
filed by appellees.
                                          -2-